t c summary opinion united_states tax_court arnold j wolf and fern tablin petitioners v commissioner of internal revenue respondent docket no 23130-10s filed date arnold j wolf and fern tablin pro sese kimberly a kazda for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s income_tax the sole issue presented for our consideration is whether arnold j wolf petitioner is entitled to deduct any portion of the dollar_figure he claimed for transportation_expenses background when their petition was filed petitioners resided in california beginning in and through petitioner was an attorney practicing with the stockton california law partnership of freeman d’aiuto pierce gurev keeling wolf freeman during petitioner was a partner in the firm and his residence wa sec_62 miles from freeman’s office petitioner began practicing law in and after moving to california he became a member of the california bar during from through he was a sole practitioner with his practice in davis california which was near his home in he joined a sacramento california law firm where he practiced through during petitioner reestablished his practice as a sole practitioner in davis until when he joined freeman which had its office 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure miles from his home during petitioner became a partner in freeman petitioner’s arrangement with freeman was to receive a dollar_figure base salary along with a bonus and profit sharing based on the firm’s overall performance for the year petitioner received a dollar_figure bonus in addition to his base salary he had big_number billable hours during he also spent an additional to hours attempting to generate business for freeman and for his efforts generated dollar_figure of business for the firm when he joined freeman petitioner brought all of his clients from his sole practice in davis to freeman in stockton from until sometime during petitioner maintained a rented law office in davis and during it was closed and he moved the office materials to his home petitioner’s office in his home home_office was used as a place to work on his cases but he did not see clients there after joining freeman petitioner continued to develop clients in the davis and sacramento area although he traveled to the freeman office four or five days per week initially as time passed he began to spend more time in the davis area during petitioner would typically spend one-half of his worktime in davis and the other one-half in stockton on the days that he went to stockton he would begin his workday in his davis home_office and leave for stockton after the rush hour approximately a m occasionally he would stop off for a client meeting or at the library during his ride from davis to stockton or during the return trip back to davis he worked in his davis home three or four nights per week for to hours and on the weekends for to hours during petitioner spent approximately of his worktime in his davis home and the other in stockton petitioner is a trial attorney and the geographic range of his clients was from miles north of sacramento to areas south of stockton an area approximately miles long freeman had no policy regarding reimbursement of mileage and or expenses other than those attributable to a billable event petitioner maintained a log of his law-practice-related travel the log contained daily mileage without any other specific information petitioner did not deduct the cost of maintaining an office in his home on a schedule c attached to his federal_income_tax return petitioner deducted dollar_figure of expenses of that amount dollar_figure was deducted for expenses of automobile travel from the davis home to stockton and various clients libraries and other work-related places respondent determined that the dollar_figure was not deductible because petitioner did not establish that it was paid_or_incurred and that the expense was ordinary and necessary to his business petitioner reported big_number miles for business purposes discussion the sole issue for our consideration is whether petitioner is entitled to any portion of the dollar_figure deduction claimed for transportation_expenses in connection with the practice of law sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business commuting and other personal expenses are not deductible and expenses reimbursable by an employer are not deductible sec_262 79_tc_1 sec_1_262-1 income_tax regs additionally travel_expenses are subject_to a more rigorous standard of proof and must be corroborated by adequate_records with specific information including the amounts times places and purposes of the business travel sec_274 sec_1_274-5t temporary income_tax regs fed reg date respondent argues that petitioner has not shown that his home_office was his principal_place_of_business and or that his mileage was for anything more than commuting the main thrust of petitioner’s argument is that legal preparation consumed most of his time and it was convenient for him to do that preparation at home in the library and at places other than freeman’s office we hold for respondent petitioner’s mileage from his home to his office and back is for nothing more than commuting see 413_us_838 he did not claim deductions for the expenses of operating a home_office or show that his home_office was his principal_place_of_business 113_tc_106 59_tc_456 moreover petitioner did not show that any of his travel was not reimbursable in connection with billable hours his choice to do his trial preparation at home or in a library was for his convenience and not that of his employer the fact that petitioner is employed as a lawyer does not make his travel between office and home any more deductible than for any other job to the extent that petitioner’s travel_expenses were connected with generating new clients or servicing existing clients he has not shown that they are not reimbursable more critically petitioner’s mileage log merely lists the mileage without providing the required specific information under sec_274 and the regulations in his testimony petitioner stated that the mileage log does not contain the specific information and that the specifics were on his daily calendar which he did not produce in court under those circumstances we have no choice but to sustain respondent’s determination in full to reflect the foregoing decision will be entered for respondent
